Order filed July 12, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00774-CR
                                  ____________

                     LESLIE JONES BURKS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the County Court at Law
                             Polk County, Texas
                      Trial Court Cause No. 2017-0228

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 20, a
survelliance video (Bank) and State’s Exhibit 21, a survelliance video (P.D.).
      The clerk of the County Court at Law is directed to deliver to the Clerk of
this court the original of State’s Exhibit 20, a survelliance video (Bank) and State’s
Exhibit 21, a survelliance video (P.D.), on or before July 23, 2018. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 20, a survelliance video (Bank)
and State’s Exhibit 21, a survelliance video (P.D.), to the clerk of the County Court
at Law.



                                              PER CURIAM